DETAILED ACTION

This Office action follows the Restriction Requirement set forth on 12/28/2020 and is responsive to applicant’s reply filed on 2/25/2021. Claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A embodied by Figures 1-49 in the reply filed on 2/25/2021 is acknowledged. The traversal is on the ground(s) that there is allegedly no search burden. This is not found persuasive because the search burden has already been established (Previous Office action pages 2-3). The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The IDS filed on 6/24/2020 is being considered.

Drawings
The Drawings filed on 2/5/2020 are acceptable for examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the position” (line 14) is indefinite because the limitation lacks proper antecedent basis in the claim. See also claim 12.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8-14, 17, 19-25, 28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greger (US 20030197403) in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’).
Claim 1, Greger teaches a child seat for supporting a child above a support surface, the child seat comprising:
a seat assembly 14 comprising a seating surface 12 and first and second shoulder portions (shoulder portions of 12; Fig. 1) extending upwardly from opposed lateral side portions of the seating surface (Figs. 1 and 2); and
a tray assembly 20 comprising:
a base tray 22 having a first arm (left side of 22; Figs. 1 and 3) coupled to the first shoulder portion of the seat assembly ([0016], [0022]), a second arm (right side of 22; Figs. 1 and 3) releasably coupled to the second shoulder portion of the seat assembly ([0016], [0022]), and a release mechanism configured for user actuation to disengage a releasable coupling between the second arm of the base tray and the second shoulder portion of the seat assembly (coupling mechanism [0016], [0022]); and
a detachable tray 32 configured for detachable and adjustable coupling with the base tray ([0020]-[0021]; Fig. 1), whereby the detachable tray can be attached to and removed from the base tray ([0020]-[0021]; Fig. 1), and whereby the position of the detachable tray relative to the seat assembly can be adjusted when the detachable tray is attached to the base tray ([0020]-[0021]; Fig. 1).
Greger is unclear as to whether the base tray first arm is pivotally coupled to the first shoulder portion of the seat assembly.

Claim 2, Greger and Kostyniak teach all the limitations of claim 1 as above. Greger is silent as to the pivotal coupling. However, Kostyniak teaches the pivotal coupling between the first arm of the base tray and the first shoulder portion of the seat assembly and further teaches the second arm of the tray being releasably coupled to the second shoulder portion of the seat assembly ([0023]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the child seat of Greger such that the pivotal coupling between the first arm of the base tray and the first shoulder portion of the seat assembly allows the second arm of the base tray to pivot away from the seat assembly upon disengagement of the releasable coupling between the second arm of the base tray and the second 2Application Serial No.: 16/782,174Atty. Docket No.: 2K08.1-633PATENTshoulder portion of the seat assembly with or without the detachable tray attached to the base tray, with the reasonable expectation of allowing the user to get in or out of the seat under various conditions, including with or without the detachable tray being attached to the base tray.

Claim 6, Greger further teaches wherein the seat assembly comprises a children's highchair [0014].
	Claims 8-9, as modified above, the combination of Greger and Kostyniak teaches all the limitations of claim 1, and further teaches wherein the seat assembly comprises a booster seat (Kostyniak 10), wherein the booster seat is configured for removable attachment with a highchair (Kostyniak Figs. 1 and 2), whereby the booster seat is usable in a first configuration in combination with the highchair (Fig. 1) and in a second configuration independent of the highchair (Fig. 2).

Claim 11, Greger teaches a child seat for supporting a child above a support surface, the child seat comprising:
a seat assembly 14 comprising a seating surface 12 and first and second shoulder portions (shoulder portions of 12; Fig. 1) extending upwardly from opposed lateral side portions of the seating surface (Figs. 1 and 2); and
a tray assembly 20 comprising:
a base tray 22 having a first arm (left side of 22; Figs. 1 and 3) coupled to the first shoulder portion of the seat assembly ([0016], [0022]), a second arm (right side of 22; Figs. 1 and 3) releasably coupled to the second shoulder portion of the seat assembly ([0016], [0022]); and
a detachable tray 32 configured for detachable and adjustable coupling with the base tray ([0020]-[0021]; Fig. 1), whereby the detachable tray can be attached to and removed from the base tray ([0020]-[0021]; Fig. 1).
Greger is unclear as to whether the base tray first arm is pivotally coupled to the first shoulder portion of the seat assembly.
However, Kostyniak teaches a child seat comprising a seat assembly 20 comprising first and second shoulder portions 23 and a tray 39 having a first arm (first side of 39; Fig. 1) pivotally coupled to the first shoulder portion of the seat assembly ([0023]; Fig. 1), and further teaches the pivotal coupling between the first arm of the base tray and the first shoulder portion of the seat assembly and the second arm of the tray being releasably coupled to the second shoulder portion of the seat assembly 
Claim 12, Greger further teaches whereby the position of the detachable tray relative to the seat assembly is adjustable when the detachable tray is attached to the base tray ([0020]-[0021]; Fig. 1).
Claim 13, Greger further teaches wherein the detachable tray comprises a channel 38 with a plurality of stop positions (the detachable tray can be pulled out to a plurality of different positions; Fig. 1), and wherein the base tray comprises an attachment rib 44 configured to fit within the channel of the detachable tray and engage with the stop positions to adjust the position of the detachable tray relative to the seat assembly (Figs. 1, 3 and 4). Greger does not teach in the embodiment of Figs. 1, 3 and 4, the base tray comprising the channel and the detachable tray comprising the attachment rib. However, Greger states that the arrangement of parts could be reversed such that the base tray comprises the channel and the detachable tray comprises the 
	Claim 14, Greger further teaches a release mechanism configured for user actuation to disengage a releasable coupling between the second arm of the base tray and the second shoulder portion of the seat assembly (coupling mechanism [0016], [0022]).
Claim 17, Greger further teaches wherein the seat assembly comprises a children's highchair [0014].
	Claims 19-20, as modified above, the combination of Greger and Kostyniak teaches all the limitations of claim 11, and further teaches wherein the seat assembly comprises a booster seat (Kostyniak 10), wherein the booster seat is configured for removable attachment with a highchair (Kostyniak Figs. 1 and 2), whereby the booster seat is usable in a first configuration in combination with the highchair (Fig. 1) and in a second configuration independent of the highchair (Fig. 2).
Claim 21, Greger further teaches a backrest extending upward from a back portion of the seating surface between the first and second shoulder portions (Fig. 1).  
	Claim 22, Greger teaches a child seat for supporting a child above a support surface, the child seat comprising:
a seat assembly 10 comprising a seating surface 12, a first seat coupling element (left shoulder of 12; Figs. 1 and 2; see also coupling elements on the bottom of 
a base tray 22 having a first tray coupling element (see coupling elements at the bottom of the tray in Fig. 3; [0016]. [0022]) coupled to the first seat coupling element ([0022]; Fig. 1), and a second tray coupling element (see coupling elements at the bottom of the tray in Fig. 3; [0016]. [0022]) detachably coupled to the second seat coupling element ([0022]; Fig. 1); and
a detachable tray 32 configured for selective attachment to and removal from the base tray ([0020]; Fig. 1).
Greger is unclear as to whether the base tray first arm is pivotally coupled to the first shoulder portion of the seat assembly.
However, Kostyniak teaches a child seat comprising a seat assembly 20 comprising first and second shoulder portions 23 and a tray 39 having a first arm (first side of 39; Fig. 1) pivotally coupled to the first shoulder portion of the seat assembly ([0023]; Fig. 1), and further teaches the pivotal coupling between the first arm of the base tray and the first shoulder portion of the seat assembly and the second arm of the tray being releasably coupled to the second shoulder portion of the seat assembly ([0023]; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to try coupling the base tray first arm to the first shoulder portion of the seat assembly by pivotally coupling the base tray first arm to the first shoulder portion of the seat assembly, such that the pivotal coupling between the first arm of the 
Claim 23, Greger further teaches wherein the detachable tray is adjustably repositionable relative to the base tray when attached thereto ([0016]-[0018]; Fig. 1).  
Claim 24, Greger further teaches wherein the detachable tray comprises a channel 38 with a plurality of stop positions (the detachable tray can be pulled out to a plurality of different positions; Fig. 1), and wherein the base tray comprises an attachment rib 44 configured to fit within the channel of the detachable tray and engage with the stop positions to adjust the position of the detachable tray relative to the seat assembly (Figs. 1, 3 and 4). Greger does not teach in the embodiment of Figs. 1, 3 and 4, the base tray comprising the channel and the detachable tray comprising the attachment rib. However, Greger states that the arrangement of parts could be reversed such that the base tray comprises the channel and the detachable tray comprises the attachment rib [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try reversing the positions such that the base tray comprises the channel and the detachable tray comprises the attachment rib, with the reasonable expectation of obtaining a similar arrangement and function of the tray system of Figs. 1, 3 and 4 (Greger [0018]).

Claim 28, Greger further teaches wherein the seat assembly comprises a children's highchair [0014].
Claims 30-31, as modified above, the combination of Greger and Kostyniak teaches all the limitations of claim 22, and further teaches wherein the seat assembly comprises a booster seat (Kostyniak 10), wherein the booster seat is configured for removable attachment with a highchair (Kostyniak Figs. 1 and 2), whereby the booster seat is usable in a first configuration in combination with the highchair (Fig. 1) and in a second configuration independent of the highchair (Fig. 2).
Claim 32, Greger further teaches a backrest extending upward from a back portion of the seating surface between the first and second shoulder portions (Fig. 1).  
Claims 3, 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greger (US 20030197403) in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’) and further in view of Asbach (US 20050242632).
	Claim 3, Greger and Kostyniak teach all the limitations of claim 1 as above. Greger is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Asbach teaches a tray 274 comprising an auxiliary tray 290 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 290 is capable of sliding in and out of 274, as exceedingly broadly claimed; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
Claim 15, Greger and Kostyniak teach all the limitations of claim 11 as above. Greger is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Asbach teaches a tray 274 comprising an auxiliary tray 290 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 290 is capable of sliding in and out of 274, as exceedingly broadly claimed; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
.
Claims 3, 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greger (US 20030197403) in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’) and further in view of Connery (US 7011363).
	Claim 3, Greger and Kostyniak teach all the limitations of claim 1 as above. Greger is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Connery teaches a tray 2000 comprising an auxiliary tray 2151 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 2151 is capable of sliding in and out of 2000, as exceedingly broadly claimed; Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
	Claim 15, Greger and Kostyniak teach all the limitations of claim 11 as above. Greger is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Connery teaches a tray 2000 comprising an auxiliary tray 2151 
	Claim 26, Greger and Kostyniak teach all the limitations of claim 22 as above. Greger is silent as to an auxiliary tray configured to slide in and out of the detachable tray. However, Connery teaches a tray 2000 comprising an auxiliary tray 2151 configured to slide in and out of the detachable tray (under the broadest reasonable interpretation, 2151 is capable of sliding in and out of 2000, as exceedingly broadly claimed; Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an auxiliary tray configured to slide in and out of the detachable tray, with the reasonable expectation of providing additional storage options.
Claims 4, 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greger (US 20030197403) in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’) and further in view of Bearup (US 20090206639).
	Claim 4, Greger and Kostyniak teach all the limitations of claim 1 as above. Greger is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Bearup teaches a removable liner 47 configured for nesting placement over an upper surface of a tray (Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try 
	Claim 16, Greger and Kostyniak teach all the limitations of claim 11 as above. Greger is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Bearup teaches a removable liner 47 configured for nesting placement over an upper surface of a tray (Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface of the detachable tray, with the reasonable expectation of increasing the versatility of the tray assembly that can facilitate cleaning of the tray assembly (Bearup [0048]).
Claim 27, Greger and Kostyniak teach all the limitations of claim 22 as above. Greger is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Bearup teaches a removable liner 47 configured for nesting placement over an upper surface of a tray (Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface of the detachable tray, with the reasonable expectation of increasing the versatility of the tray assembly that can facilitate cleaning of the tray assembly (Bearup [0048]).
Claims 4, 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greger (US 20030197403) in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’) and further in view of Devault et al. (US 7992714) (‘Devault’).
Claim 4, Greger and Kostyniak teach all the limitations of claim 1 as above. Greger is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Devault teaches a removable liner 58 configured for nesting placement over an upper surface of a tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface of the detachable tray, with the reasonable expectation of increasing the versatility of the tray assembly that can facilitate cleaning of the tray assembly.
	Claim 16, Greger and Kostyniak teach all the limitations of claim 11 as above. Greger is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Devault teaches a removable liner 58 configured for nesting placement over an upper surface of a tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface of the detachable tray, with the reasonable expectation of increasing the versatility of the tray assembly that can facilitate cleaning of the tray assembly. 
Claim 4, Greger and Kostyniak teach all the limitations of claim 22 as above. Greger is silent as to a removable liner configured for nesting placement over an upper surface of the detachable tray. However, Devault teaches a removable liner 58 configured for nesting placement over an upper surface of a tray (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a removable liner configured for nesting placement over an upper surface .
Claims 7, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greger (US 20030197403) in view of Kostyniak et al. (US 20130241248) (‘Kostyniak’) and further in view of Flannery et al. (US 6419312) (‘Flannery’).
Claim 7, Greger further teaches a frame member 6, but does not teach the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray. However, Flannery teaches a frame member 28 comprising a hanging tab (male connectors; col. 5, lines 15-25; Figs. 2, 3 and 4) upon which a detachable tray may be hung for storage when removed from the base tray (col. 5, lines 15-25; Figs. 2, 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the highchair comprising   
a frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray, with the reasonable expectation of storing the tray when not in use.  
Claim 18, Greger further teaches a frame member 17, but does not teach the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray. However, Flannery teaches a frame member 28 comprising a hanging tab (male connectors; col. 5, lines 15-25; Figs. 2, 3 and 4) upon which a detachable tray may be hung for storage when removed from the base tray (col. 5, lines 15-25; Figs. 2, 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the highchair comprising   

Claim 29, Greger further teaches a frame member 6, but does not teach the frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray. However, Flannery teaches a frame member 28 comprising a hanging tab (male connectors; col. 5, lines 15-25; Figs. 2, 3 and 4) upon which a detachable tray may be hung for storage when removed from the base tray (col. 5, lines 15-25; Figs. 2, 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the highchair comprising   
a frame member having a hanging tab upon which the detachable tray may be hung for storage when removed from the base tray, with the reasonable expectation of storing the tray when not in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635